CCA 2013-26. On consideration of the cross-petition for grant of review of the decision of the United States Air Force Court of *481Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, it is, ordered that said petition for grant of review is hereby granted on the following issue:
WHETHER THE AIR FORCE COURT OF CRIMINAL APPEALS (AFC-CA) ERRED BY FINDING A.B. CONSENTED TO LAW ENFORCEMENT’S SEARCH OF THE CENTON THUMB DRIVE AND THE DELL LAPTOP.
In accordance with Rule 19(a)(7)(A), Rules of Practice and Procedures, no further pleadings will be filed.